 Case: 4:19-cv-02774-DDN Doc. #: 20 Filed: 06/22/20 Page: 1 of 3 PageID #: 765




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


DONOVAN OVERBY,                                   )
                                                  )
                       Petitioner,                )
                                                  )
              v.                                  )          No. 4:19 CV 2774 DDN
                                                  )
MICHELLE BUCKNER,                                 )
                                                  )
                       Respondent.                )


                                MEMORANDUM AND ORDER
       Habeas petitioner Donovan Overby moves for an order authorizing him to conduct
discovery regarding his federal Ground 5, which alleges his trial attorney rendered constitutionally
ineffective assistance by not developing at trial that he and the alleged victim were not living
together when the crimes were allegedly committed, and Ground 6, which alleges his trial counsel
failed to impeach the victim at trial with prior inconsistent statements. (Doc. 5 at 1 and 2.)
Petitioner argues that these grounds allege facts which, if true, entitle him to relief under 28 U.S.C.
§ 2254. He argues that in order to properly litigate these grounds, "it is necessary that petitioner
be permitted to conduct discovery." (Id. at 2.)
       Petitioner's motion for authorization to conduct discovery overlooks the basic, relevant
procedural principles that apply in a federal habeas action. Generally, Congress requires that
before litigating his federal habeas grounds in this case, petitioner must have exhausted his
remedies for them in the Missouri state courts. See 28 U.S.C. § 2254(b)(1)(A). For those grounds
that were ruled by the Missouri courts, federal habeas relief is available only if the state court
decision or decisions were based on (a) an unreasonable application of clearly established federal
law or (b) an unreasonable determination of the relevant facts in light of the evidence presented in
the state court proceeding. See 28 U.S.C. § 2254(d). The United States Supreme Court has held
review of state court decisions is limited to the record presented in the state court that rejected the
claim on the merits. Cullen v. Pinholster, 563 U.S. 170, 181-82 (2011). Here, both Ground 5 and
 Case: 4:19-cv-02774-DDN Doc. #: 20 Filed: 06/22/20 Page: 2 of 3 PageID #: 766




Ground 6 were presented in State court, received a merits decision reasonably entitled to deference,
and must be reviewed only on the record Overby presented in state court.
        Further, the discovery petitioner indicates he seeks might be relevant if he is entitled to an
evidentiary hearing in this Court. Congress requires that the petitioner have developed the factual
basis for his federal ground for relief when he litigated it in the state courts. If he failed to do so,
Congress prohibits an evidentiary hearing in this Court, unless the federal habeas ground involves
either a new, retroactive rule of federal constitutional law or the facts of the ground could not have
been previously discovered through due diligence. And the burden is on petitioner to establish his
entitlement to an evidentiary hearing in this Court. See 28 U.S.C. § 2254(e).
        Petitioner's motion, while asserting generally that the allegations in his federal Grounds 5
and 6 are legally sufficient for relief, does not establish his entitlement to conduct discovery or an
evidentiary hearing in this Court.
        Accordingly,
        IT IS HEREBY ORDERED that petitioner's motion to conduct discovery is denied.


                                                       /s/ David D. Noce       k
                                                UNITED STATES MAGISTRATE JUDGE
Signed on June 22, 2020.




                                                  2
Case: 4:19-cv-02774-DDN Doc. #: 20 Filed: 06/22/20 Page: 3 of 3 PageID #: 767




                                     3
